





CF INDUSTRIES HOLDINGS, INC.
Exhibit 10.1


CF INDUSTRIES HOLDINGS, INC.
2014 EQUITY AND INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
Name of Grantee: <first_name> <last_name>
Maximum Payout of Performance Restricted Stock Units: [220% of Target]
Target Payout for Performance Restricted Stock Units: [Amount ]
Grant Date: <award_date>    
Vesting Date: The Performance Restricted Stock Units will vest on the third
anniversary of the Grant Date, subject to the attainment of the performance
goals set forth on Exhibit A hereto, but shall be subject to forfeiture or
accelerated vesting as described herein.
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms as defined in the CF Industries Holdings, Inc. 2014
Equity and Incentive Plan (the “Plan”). Please review this Award Agreement and
promptly accept the award online, in Schwab’s Equity Award Center, in order to
render the grant effective.
*        *        *        *        *
1.    You have been granted the Performance Restricted Stock Units shown above
pursuant to the Plan and subject to the terms and conditions of the Plan and
this Award Agreement. Each Performance Restricted Stock Unit represents the
right to receive a share of Stock upon the vesting of the Performance Restricted
Stock Unit.
2    From the Grant Date until the Vesting Date, you may not sell, assign,
transfer, donate, pledge or otherwise dispose of the Performance Restricted
Stock Units (except by will or the laws of descent and distribution).
3.    The Performance Restricted Stock Units shall vest on the Vesting Date,
subject to attainment of the performance goals set forth on Exhibit A hereto and
subject to earlier vesting upon a Change in Control or as otherwise provided
herein. Except as set forth in Section 5, shares of Stock shall be delivered
(provided, that such delivery is otherwise in accordance with federal and state
securities laws) with respect to the vested Performance Restricted Stock Units
as soon as practicable following the Vesting Date (or the date of your
Disability or death, as applicable), but in no event later than March 15 of the
calendar year following the calendar year in which the Vesting Date (or the date
of your Disability or death, as applicable) occurs.
4.    If your employment with the Company and its Subsidiaries shall terminate
for any reason other than due to your death, Disability or Special Retirement
(as defined below) prior to the Vesting Date, the Performance Restricted Stock
Units shall be forfeited. In the event of termination of your employment due to
your death or Disability, the Performance Restricted Stock Units shall vest as
of the date of any such termination, with the number of Restricted Stock Units
that become vested to be calculated based on the deemed attainment of the target
level of performance set forth on Exhibit A (without any modifications based on
the TSR Comparator Group), provided that the number of Performance Restricted
Stock Units that shall become vested on any such termination date shall be
pro-rated based the number of months you were employed prior to any such
termination date, determined by





--------------------------------------------------------------------------------





multiplying the number of Restricted Stock Units that become vested based on the
deemed attainment of the target level of performance by a fraction, the
numerator of which is the number of full months between the Grant Date and the
date of your termination due to death or Disability and the denominator of which
is 36, the number of months from the Grant Date to the Vesting Date. You shall
be entitled to a cash payment equal to the Fair Market Value, determined as of
the date of any such termination, of the shares of Stock underlying any
Restricted Stock Units that become so vested, with such cash payment to be made
within forty-five (45) days of any such termination of employment. In the event
of termination of your employment due to Special Retirement, the Performance
Restricted Stock Units shall remain eligible to vest on the Vesting Date subject
to attainment of the performance goals set forth on Exhibit A hereto, provided
that the number of Performance Restricted Stock Units that shall become vested
on the Vesting Date shall be pro-rated based the number of months you were
employed prior to the date of your termination due to Special Retirement,
determined by multiplying the number of Restricted Stock Units that become
vested based on the attainment of performance goals set forth on Exhibit A by a
fraction, the numerator of which is the number of full months between the Grant
Date and the date of your termination due to Special Retirement and the
denominator of which is 36, the number of months from the Grant Date to the
Vesting Date.
For purposes of this Award Agreement, “Disability” shall have the meaning
ascribed to such term in your individual employment, severance or other
agreement with the Company or, if you are not party to such an agreement,
“Disability” shall mean your inability because of ill health, physical or mental
disability, to perform your duties for a period of 180 days in any twelve month
period. For purposes of this Award Agreement, “Special Retirement” shall mean
your termination of employment, other than for “Cause,” death or Disability,
following the attainment by you of at least age sixty with five (5) years of
continuous service with the Company as of the date of such termination of
employment, provided that, if you are, at the time of such termination of
employment, subject to the reporting requirements of Section 16 of the Exchange
Act, you have provided the Company with at least six months prior written notice
of your termination of employment and that notice has been accepted by the
Committee. For purposes of this Award Agreement, “Cause” shall have the meaning
ascribed to such term in any individual employment, severance or other agreement
with the Company to which you are a party or, if you are not party to such an
agreement, “Cause” shall mean (i) dishonesty in the performance of your duties,
(ii) your malfeasance or misconduct in connection with your duties, or (iii) any
act or omission which is injurious to the Company or its Subsidiaries or
affiliates, monetarily or otherwise, each as determined by the Committee in its
sole discretion.
For the avoidance of doubt and solely for purposes of this Award Agreement, if
you enter into an agreement with the Company to transition directly from an
employment relationship into a consulting relationship, you shall not, unless
otherwise determined by the Committee, be deemed to have terminated employment
upon such transition from an employment relationship into a consulting
relationship. In the event of such a transition, the Performance Restricted
Stock Units shall continue to be eligible to vest in accordance with its terms,
as if no termination had occurred, for so long as such consulting relationship
remains in effect. The continued existence of the consulting relationship shall
be determined by the Committee or its delegate and the continued vesting of the
Performance Restricted Stock Units shall not be construed for any other purpose
to mean you remain employed with the Company following such transition.
Neither the grant of the Performance Restricted Stock Units, this Award
Agreement nor any other action taken pursuant to this Award Agreement shall
constitute or be evidence of any agreement or understanding, express or implied,
that you have a right to continue to provide services as an officer, director,
employee or consultant of the Company for any period of time or at any specific
rate of compensation.
5.    In the event of a Change in Control, the Performance Restricted Stock
Units shall vest and be delivered (provided, that such delivery is otherwise in
accordance with federal and state securities laws) on the date of such Change in
Control, with the number of Performance Restricted Stock Units that become
vested to be calculated based on the greater of target and actual attainment of
the performance goals set forth on Exhibit A measured as of the date of such
Change in Control (with the three-year period for measurement of performance
goals shortened and ending on such date).







--------------------------------------------------------------------------------





6.    Unless and until a certificate or certificates representing shares of
Stock shall have been issued by the Company as a result of the vesting of the
Performance Restricted Stock Units, you shall not have any of the rights or
privileges of a stockholder of the Company with respect to the shares of Stock
subject to the Performance Restricted Stock Units.


7.     The Performance Restricted Stock Units will carry dividend equivalent
rights related to any cash dividend paid by the Company during the performance
and vesting periods. Your Performance Restricted Stock Units will accrue
dividend equivalents in the event the Company pays a cash dividend on its
outstanding shares of Stock during the performance and vesting periods. Upon
vesting of your Performance Restricted Stock Units, you will be paid a cash
equivalent of the dividends paid during the performance and vesting periods
based on the number of shares of Stock, if any, delivered in the settlement of
your Performance Restricted Stock Units.


8.    The Company or a Subsidiary shall withhold all applicable taxes or other
amounts required by law from all amounts paid or delivered in respect of the
Performance Restricted Stock Units. You may satisfy the withholding obligation
by paying the amount of any taxes in cash or shares may be withheld from the
shares of Stock otherwise deliverable to satisfy the obligation in full or in
part. If shares are withheld, such shares shall have a Fair Market Value equal
to (a) the minimum statutory amount required to be withheld or, if you so elect,
(b) such greater amount equal to the lesser of (1) the amount permitted to be
withheld based on the maximum statutory tax rate applicable to you in all
relevant jurisdictions or (2) the withholding amount determined on the basis of
your most recent U.S. Form W-4 (or other local country equivalent) provided to
the Company, in all cases reduced by the amount of any withholding obligation
you satisfy by cash payment to the Company. The number of shares used to satisfy
any withholding obligation shall be rounded up to the nearest whole number of
shares as necessary to avoid fractional shares, with any excess amount refunded
in cash to you.


9.    The intent of you and the Company is that payments and benefits under this
Award Agreement and the Award be exempt from, or comply with, Section 409A of
the Internal Revenue Code (the “Code”), and accordingly, to the maximum extent
permitted, this Award Agreement and the Award shall be interpreted and
administered to be in accordance therewith. Each payment under this Award
Agreement and the Award shall be construed as a separate identified payment for
purposes of Section 409A of the Code, and any payments described in this Award
Agreement and the Award that are due within the “short term deferral period” as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code, (i)
you shall not be considered to have terminated employment for purposes of this
Award Agreement and no payments shall be due to you under this Award Agreement
that are payable upon your termination of employment until you would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code and (ii) amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Award
Agreement and the Award during the six-month period immediately following your
separation from service shall instead be paid on the first business day after
the date that is six months following your separation from service (or, if
earlier, your death).


10.    By accepting this Award Agreement you agree that, upon the request of the
Committee (which may choose, in its discretion, whether or not to invoke its
rights under this paragraph), you will immediately repay some or all of any
amounts paid to you under this Award Agreement.  You will be required to repay
amounts paid to you upon the request of the Committee if the performance levels
set forth in this Award Agreement are attained (or mistakenly thought to be
attained) due to (i) an error or misconduct by you or (ii) any event or
circumstance which results in a restatement of the financial statements of CF
Industries Holdings, Inc. which restatement occurs on or prior to April 1 of the
year following  the year in which you are paid any amounts under the Award
Agreement (without giving effect to any deferral of payment).  The maximum
amount of the repayment would be the difference between (i) the payment actually
paid to you under this Award Agreement and (ii) the payment that would have been
made to you under this Award Agreement absent such error or misconduct or after
giving effect to such restatement.  You also agree that, in the event that you
fail to make such reimbursement promptly, the Company may withhold from your
future compensation the amount which you failed to repay, in satisfaction of
such repayment obligation.  To the extent possible, the amount of your repayment
will be netted against any income earned by you in that year.  Any





--------------------------------------------------------------------------------





repayment obligation will be communicated to you by the Committee and the right
of the Committee to demand repayment and your obligation to make such repayment
are each subject to compliance with law.
11.    The Plan is incorporated herein by reference. The Plan and this Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of you and the Company with respect to the subject matter hereof, and
may not be modified except by means of a writing signed by you and the Company.
If there is a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan shall govern. This Award Agreement is governed by the internal substantive
laws, but not the choice of law rules, of the State of Delaware.
By your signature and the signature of the Company’s representative below, you
and the Company agree this Award is granted under and governed by the terms and
conditions of the Plan, the terms of which are incorporated herein, and this
Award Agreement. You have reviewed the Plan and this Award Agreement in their
entirety, have had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understand all provisions of the Plan
and Award Agreement. You hereby agree to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions relating to
the Plan and Award Agreement. You further agree to notify the Company upon any
change in your residential address shown below.
GRANTEE
 
CF INDUSTRIES HOLDINGS, INC.
 
 
   
<first_name> <last_name>
 
By: Wendy S. Jablow
<address_1>
<city>, <state> <zip> 
 
Title: Sr. Vice President, Human Resources

Exhibit A
Performance Vesting Criteria


The number of Performance Restricted Stock Units (also referred to as “PSUs”)
that vest will be determined by a two-step process.


1.
Percentile Ranking Amongst S&P 500 Index Population



The initial performance measurement shall be based on the Total Shareholder
Return (or “TSR”) with respect to a share of Stock as compared to the TSR of a
share of stock of each company constituting the Standard & Poor’s 500 Index (the
“Index”) (as adjusted as set forth below), in each case over the three year
period commencing on January 1, 2017 and ending on December 31, 2019 (the
“Performance Period”).


Index Population


The companies constituting the Index for purposes of calculating TSR for the
Performance Period will be the population of companies in the Index as of
January 1, 2017 (the “Index Population”), adjusted as follows:


•
companies that are removed from the Index during the Performance Period but
whose stock continued to be publicly traded on a major U.S. stock exchange
during the entire Performance Period shall be included in the Index Population;



•
companies that are added to the Index during the Performance Period shall be
excluded from the Index Population;



•
companies which have been acquired or gone private during the Performance Period
such that their stock is no longer included in the Index and failed to be
publicly traded on a major U.S. stock exchange during the entire Performance
Period shall be excluded from the Index Population; and








--------------------------------------------------------------------------------





•
companies that are no longer in existence or declare bankruptcy or whose stock
ceases to be publicly traded on a major U.S. stock exchange as a result of a
business failure shall be included in the Index Population but will be ranked at
negative 100% (-100%) TSR for the Performance Period.



Number of Shares Vesting Based on Percentile Ranking


The chart below shows the percentage of the Target Payout of Performance
Restricted Stock Units that will vest based on the Company’s TSR percentile
ranking amongst the Index Population:


Level
Company TSR
Percentile Ranking
Amongst Index Population
PSUs to Vest
(% of Target Payout
for Award)
Zero
Less than 25th Percentile
0%
Threshold
25th Percentile
50%
Target
50th Percentile
100%
Maximum
75th Percentile or better
200%



Payouts with respect to performance in between the performance levels set forth
in the chart above shall be determined by linear interpolation.




2.
Modification Based on Percentile Ranking Amongst TSR Comparator Group



The number of Performance Restricted Stock Units which vest based on the initial
TSR calculation set forth in Section 1 shall then be subject to adjustment based
upon the Company’s TSR percentile ranking achieved amongst the members of the
TSR Comparator Group identified below.


TSR Comparator Group


The TSR Comparator Group consists of the Company and the following 18 companies
that comprise the company’s executive compensation proxy peer group for 2017:


Agrium Inc.
Air Products and Chemicals, Inc.
Albemarle Corporation
Ashland Inc.
Cabot Corporation
Celanese Corporation
Eastman Chemical Company
Ecolab Inc.
FMC Corporation
Huntsman Corporation
International Flavors & Fragrances Inc.
Olin Corporation
PolyOne Corporation
Potash Corporation of Saskatchewan Inc.
RPM International Inc.
The Mosaic Company
The Scotts Miracle-Gro Company
Westlake Chemical Corporation



The Committee retains discretion to address changes in the companies comprising
the TSR Comparator Group and, subject to such discretion based on the facts and
circumstances, it is expected that:


•
companies which have been acquired or gone private during the Performance Period
such that their stock failed to be publicly traded on a major U.S. or foreign
stock exchange during the entire Performance Period shall be excluded from TSR
Comparator Group; and



•
companies that are no longer in existence or declare bankruptcy or whose stock
ceases to be publicly traded on a major U.S. stock exchange as a result of a
business failure shall be included in the TSR Comparator Group but will be
ranked at negative 100% (-100%) TSR for the Performance Period.





Adjustment Based on Percentile Ranking





--------------------------------------------------------------------------------







The chart below shows the percentage increase or decrease in the total number of
Performance Restricted Stock Units that shall vest based on the Company’s TSR
percentile ranking amongst the TSR Comparator Group:


Company TSR Percentile Ranking
Amongst TSR Comparator Group
Percentage
Increase or Decrease
to No. of PSUs Vested
At or below 20th percentile
-20%
Above 20th percentile and at or below 40th percentile
-10%
Above 40th percentile and at or below 60th percentile
No Modification
Above 60th percentile and at or below 80th percentile
+10%
Above 80th percentile
+20%



In the event that this adjustment results in a payout of a number of Performance
Restricted Stock Units that would be less than the number of Performance
Restricted Stock Units earned at the Threshold vesting level in the initial
calculation, then no Performance Restricted Stock Units shall vest. In addition,
the adjustment cannot result in a payout in excess of the Maximum Payout of
Performance Restricted Stock Units of 220% of the Target Payout level. The final
number of Performance Restricted Stock Units to vest based on the adjusted
calculation shall be rounded down to the nearest whole share, and a cash payment
shall be made in lieu of any fractional shares, with any such cash payment to be
made at such time that the corresponding shares of Stock, if any, are delivered
in settlement of your Performance Restricted Stock Units, with the amount of
such cash payment to be based on the Fair Market Value of the shares underlying
the Performance Restricted Stock Units on such date.


Examples


Assumption: Assume your Target Payout of Performance Restricted Stock Units
listed at the beginning of this agreement is 100 units. Therefore, if the
Company’s TSR percentile ranking amongst the Index Population was at exactly the
Threshold level under Section 1 above, your payout would be 50 units (50% of
Target). In addition, with a Target Payout of 100 units, your Maximum Payout is
220 units (220% of Target).


Example 1: Assume the Company’s actual TSR percentile ranking amongst the Index
Population resulted in a payout of 60% of the Target Payout of Performance
Restricted Stock. Therefore, after the initial calculation in Section 1 above,
your payout is 60 units. Now assume the Company’s TSR percentile ranking amongst
the TSR Comparator Group was at the 65th percentile. In this case, the number of
units in your payout would be increased by 6 units (60 units * +10%) for a total
award payout of 66 units.


Example 2: Again assume that the Company’s actual TSR percentile ranking amongst
the Index Population resulted in a payout of 60% of the Target Payout of
Performance Restricted Stock Units. Therefore, after the initial calculation in
Section 1 above, your payout is 60 units. Now assume the Company’s TSR
percentile ranking amongst the TSR Comparator Group was at the 15th percentile.
In this case, the number of units in your payout would be decreased by 12 units
(60 units * -20%) for a total award payout of 48 units. However, since this
adjustment results in a payout of units (48 units) that is less than the number
of units paid out at the Threshold vesting level under Section 1 above (50
units), no Performance Restricted Stock Units will be paid at all.


Example 3: Assume the Company’s actual TSR percentile ranking amongst the Index
Population resulted in a payout of 200% of the Target Payout of Performance
Restricted Stock Units. Therefore, after the initial calculation in Section 1
above, your payout is 200 units. Now assume the Company’s TSR percentile ranking
amongst the TSR Comparator Group was at the 85th percentile. In this case, the
number of units in your payout would be increased by 40 units (200 units * +20%)
for a total award payout of 240 units. However, since this adjustment cannot
result in a payout of units that is greater than the Maximum Payout, your award
will payout at the Maximum Payout level of 220 units (Target 100 units * 220%).







--------------------------------------------------------------------------------







3.
Formulas for Calculating TSR and Percentile Rankings



TSR Calculation. TSR for the Company and each member of the Index Population and
the TSR Comparator Group shall be calculated according to the following formula:


TSR =
(End Average Price -Begin Average Price) + Dividends Paid
Begin Average Price



Where:


End Average Price means the average Closing Price of the stock of the company
being measured for the thirty (30) trading days at the end of the Performance
Period


Closing Price means, for a given trading day, the closing price of the stock of
the company being measured on its primary U.S. stock exchange (or, if not traded
on a U.S. exchange, its primary foreign securities exchange, with respect to
foreign members of the TSR Comparator Group)


Begin Average Price means the average Adjusted Closing Price of the stock of the
company being measured over the Begin Average Period


Begin Average Period means the thirty (30) trading days immediately preceding
January 1, 2017


Adjusted Closing Price means, for a given trading day, the Closing Price of the
stock of the company being measured on such trading day, as adjusted pursuant to
the following sentence. If the company being measured has declared a dividend
with respect to which the ex-dividend date is during the Begin Average Period,
the amount of such dividend shall be added to the Closing Price for each trading
day during the Begin Average Period that is on or after such ex-dividend date


Dividends Paid means the sum of all dividends paid by the company being measured
during the Performance Period


Stock prices and dividends denominated in non-U.S. dollars for any member of the
TSR Comparator Group shall be converted to U.S. dollars using the currency
exchange rates in effect on each relevant trading day and/or date of dividend
payment, as applicable. Such calculation shall also be adjusted as deemed
appropriate by the Committee to reflect any stock split, reverse stock split or
other similar corporate transaction.


Example: An illustrative example of a TSR calculation is attached at the end of
this Exhibit A.


Percentile Ranking Calculation. For purposes of calculating percentile rankings,
the Company and each other company in the Index Population or TSR Comparator
Group, as applicable, at the end of the Performance Period will be ranked in
order of their TSR. The Company’s percentile rank will be equal to the
percentage of companies in the Index Population or the TSR Comparator Group, as
applicable, at the end of the Performance Period that ranked equal to or lower
than the Company, as calculated according to the following formula:


Percentile Rank =
(N - R +1)
N

Where:


N =
the total number of companies in the Index Population or TSR Comparator Group,
as applicable, at the end of the Performance Period (including the Company)








--------------------------------------------------------------------------------





R =
the Company’s rank against the other companies in the Index Population or TSR
Comparator Group, as applicable, at the end of the Performance Period





4.
Committee Certification



Notwithstanding anything to the contrary herein, the initial performance
measurement described in Section 1 and the adjustment described in Section 2
shall each be subject to certification by the Committee.


Example TSR Calculation


The following example illustrates the calculation of TSR for a company assuming
that (i) the Performance Period was January 1, 2014 to December 31, 2016,
(ii) the company declared a $0.25 dividend with an ex-dividend date of November
29, 2013 (during the Begin Average period) and (iii) the company paid an
aggregate of $3.00 in dividends during the Performance Period:


TSR =
(End Average Price -Begin Average Price) + Dividends Paid
Begin Average Price



TSR =
($28.35 - 22.44) + $3.00
=
39.71%
22.44








--------------------------------------------------------------------------------





Trading
Days
Begin Average Price
 
End Average Price
Date
Closing
Price
Dividend
(from ex-date)
Adjusted
Closing Price
 
Date
Closing
Price
 
 
30
12/31/2013
22.74
0.25
22.99
 
12/30/2016
29.05
29
12/30/2013
22.82
0.25
23.07
 
12/29/2016
29.15
28
12/27/2013
22.77
0.25
23.02
 
12/28/2016
29.08
27
12/26/2013
22.91
0.25
23.16
 
12/27/2016
29.26
26
12/24/2013
22.99
0.25
23.24
 
12/23/2016
29.36
25
12/23/2013
23.25
0.25
23.50
 
12/22/2016
29.69
24
12/20/2013
22.57
0.25
22.82
 
12/21/2016
28.83
23
12/19/2013
22.19
0.25
22.44
 
12/20/2016
28.35
22
12/18/2013
21.64
0.25
21.89
 
12/19/2016
27.66
21
12/17/2013
21.42
0.25
21.67
 
12/16/2016
27.38
20
12/16/2013
20.76
0.25
21.01
 
12/15/2016
26.55
19
12/13/2013
20.69
0.25
20.94
 
12/14/2016
26.46
18
12/12/2013
20.76
0.25
21.01
 
12/13/2016
26.55
17
12/11/2013
21.02
0.25
21.27
 
12/12/2016
26.87
16
12/10/2013
21.06
0.25
21.31
 
12/9/2016
26.92
15
12/9/2013
21.75
0.25
22.00
 
12/8/2016
27.80
14
12/6/2013
22.02
0.25
22.27
 
12/7/2016
28.14
13
12/5/2013
22.39
0.25
22.64
 
12/6/2016
28.60
12
12/4/2013
22.52
0.25
22.77
 
12/5/2016
28.77
11
12/3/2013
22.53
0.25
22.78
 
12/2/2016
28.78
10
12/2/2013
22.38
0.25
22.63
 
12/1/2016
28.59
9
11/29/2013
22.29
0.25
22.54
 
11/30/2016
28.48
8
11/27/2013
22.37
−
22.37
 
11/29/2016
28.26
7
11/26/2013
22.67
−
22.67
 
11/28/2016
28.64
6
11/25/2013
22.74
−
22.74
 
11/25/2016
28.73
5
11/22/2013
23.12
−
23.12
 
11/23/2016
29.21
4
11/21/2013
23.23
−
23.23
 
11/22/2016
29.35
3
11/20/2013
22.78
−
22.78
 
11/21/2016
28.78
2
11/19/2013
22.70
−
22.70
 
11/18/2016
28.68
1
11/18/2013
22.50
−
22.50
 
11/17/2016
28.43
Begin Average Price
22.44
 
End Average Price
28.35






